Citation Nr: 9915082	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-37 227	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the right shoulder, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the cervical spine, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for the service-
connected basilar skull fracture, concussion with headaches, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from March 1973 to March 1993.  

The appeal arises from a rating decision dated in December 
1993 in which the RO granted service connection for arthritis 
of the cervical spine, right shoulder and lumbar spine, and 
assigned a 10 percent evaluation for that disability, 
effective on April 1, 1993.  The RO also granted service 
connection for Morton's neuroma of the right foot, Morton's 
neuroma of the left foot with bunionectomy and chronic 
headaches and assigned noncompensable ratings for each of 
those disabilities, effective on April 1, 1993.  

In a rating decision dated in October 1995, the RO assigned a 
20 percent evaluation for the service-connected traumatic 
arthritis of the lumbar spine, a 10 percent evaluation for 
traumatic arthritis of the right shoulder, a 10 percent 
evaluation for traumatic arthritis of the cervical spine, and 
a 10 percent evaluation for basilar skull fracture, 
concussion with headaches.  The RO hearing officer also 
granted service connection for maxillofacial surgery with 
sleep apnea and assigned a 10 percent evaluation for that 
disability.  Additionally, in October 1995, the RO assigned a 
10 percent evaluation for hammertoes, bunionectomies, 
traumatic arthritis and Morton's neuromas of the feet.  

A Statement of the Case was issued in October 1998.  As a 
substantive appeal was not submitted within the prescribed 
time period regarding this issue, it is not in appellate 
status.  38 U.S.C.A. § 7105(d)(3) (West 1991).  However, 
during a hearing before this Member of the Board in February 
1999, the veteran asserted that he was entitled to an 
increased rating for his service-connected hammertoes, 
bunionectomies, traumatic arthritis and Morton's neuromas of 
the feet.  These matters are referred to the RO to take the 
necessary steps to fully develop and adjudicate this issue.  



REMAND

As a preliminary matter, the Board finds the veteran's claim 
for increased compensation benefits is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The veteran submitted current medical 
records at his hearing before this Member of the Board in 
February 1999 relating to treatment of his service-connected 
disabilities.  He essentially contends that his service-
connected disabilities have increased in severity since the 
last VA examinations in 1995.  

The Board notes that at the time of his last examinations, 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995) had not 
yet been issued and, accordingly, the guidance provided by 
that decision was not considered.  Therefore, the RO should 
schedule the veteran for another VA examination.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
in order to obtain copies of all 
additional treatment records concerning 
his lumbar spine, right shoulder, 
cervical spine and basilar skull 
fracture, dated since February 1999.  

2.   The RO should schedule the veteran 
for a VA neurological examination to 
determine the current severity of the 
service-connected basilar skull fracture, 
concussion with headaches.  Detailed 
clinical findings should be reported in 
this regard.  Any indicated studies and 
tests should be accomplished.  The claims 
folder and a copy of this remand must be 
made available to the physicians for 
review in conjunction with the 
examinations.  

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected traumatic arthritis of 
the lumbar spine, right shoulder and 
cervical spine.  Any indicated studies 
and tests should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the physicians 
for review in conjunction with the 
examinations.  Regarding the veteran's 
traumatic arthritis of the lumbar spine, 
right shoulder and cervical spine, the 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings and diagnoses, 
including current range of motion.  In 
particular, the examiner should comment, 
to the extent possible, the degree of 
additional range of motion loss (i.e., 
range of motion loss over the loss that 
is objectively evidenced through range of 
motion studies) that the veteran has due 
to pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also provide a rationale 
for any opinion given.  

4.  Upon completion of this action and 
any other development deemed appropriate 
by the RO, it should again review the 
veteran's claims and, concerning the 
veteran's traumatic arthritis of the 
lumbar spine, right shoulder and cervical 
spine, should consider the provisions of 
38 C.F.R. §§ 4.40, 4.45.  If action taken 
remains adverse to the veteran, he and 
her accredited representative should be 
furnished with a supplemental statement 
of the case concerning all evidence added 
to the record since the last supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and they should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to obtain additional 
medical evidence.  The Board expresses no opinion, legal or 
factual, as to the outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






